PER CURIAM.
T.P. (the Mother) and D.P. (the Father) appeal the trial court’s order adjudicating their daughter, K.P., and their son, D.P. to be dependent. The Department of Children and Family Services properly concedes that the adjudication of D.P. as dependent is not supported by competent, substantial evidence with respect to the Mother. We reverse the adjudication of D.P. to be dependent with respect to the Mother only. We affirm the order under review in all other respects.
Affirmed in part, reversed in part, and remanded.
SALCINES, STRINGER, and WALLACE, JJ., Concur.